FILE COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




5/29/2015                                                     COA No. 12-14-00011-CR
SCOTT, MARQUEL JERMON             Tr. Ct. No. 007-0154-13                      PD-0650-15
On this day, this Court has granted the Appellant's Pro Se Motion to Suspend Rule
9.3(b) T.R.A.P.
                                                                          Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLERK
                             CATHY LUSK
                             1517 W. FRONT, ROOM 354
                             TYLER, TX 75701
                             * DELIVERED VIA E-MAIL *